IN THE SUPREME COURT OF THE STATE OF DELAWARE

    RICHARD A. SAMPSON,1                       §
                                               §
          Respondent Below,                    §   No. 581, 2018
          Appellant,                           §
                                               §   Court Below: Family Court
          v.                                   §   of the State of Delaware
                                               §
    SHARON T. LANDON,                          §   File No. CN17-01672
                                               §   Petition No. 17-08691
          Petitioner Below,                    §
          Appellee.                            §
                                               §
                                               §

                               Submitted: April 2, 2019
                               Decided:   April 12, 2019

                                        ORDER

         It appears to the Court that, on February 14, 2019, the Senior Court Clerk

issued a notice to the appellant to show cause why this appeal should not be

dismissed because of his failure to diligently prosecute the appeal by not paying the

Family Court transcript costs. The notice to show cause was later reissued after the

initial mailing was returned as undeliverable. The Court then received the certified

mail receipt indicating that the reissued notice to show cause was delivered to the

appellant on March 23, 2019. The appellant failed to respond to the notice to show




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
cause within the required ten-day period; therefore, dismissal of this action is

deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Collins J. Seitz, Jr.
                                           Justice




                                       2